Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-13 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2, 6, and 8-10, drawn to a method of producing a hydroxyl-L-pipecolic acid, (5S) hydroxyl-L-pipecolic acid, or (4S) hydroxyl-L-pipecolic acid from L-pipecolic using an L-pipecolic acid hydroxylase, classified in C07P17/12. 
II.	Claims 1-2 and 6-10, drawn to a method of producing a hydroxyl-L-pipecolic acid from L-pipecolic using a microorganism comprising a polynucleotide encoding an L-pipecolic acid hydroxylase, classified in C07P17/12.

III.	Claim 3, drawn to a method of producing a hydroxyl-L-pipecolic acid from lysine via 3,4,5,6-tetrahydropyridine-2-carboxylic acid using an L-pipecolic acid hydroxylase and the enzymes recited in claim 3, classified in C07P17/12.

4, drawn to a method of producing a hydroxyl-L-pipecolic acid from lysine via 2,3,4,5-tetrahydropyridine-2-carboxylic acid using an L-pipecolic acid hydroxylase and the enzymes recited in claim 4, classified in C07P17/12.

V.	Claim 5, drawn to a method of producing a hydroxyl-L-pipecolic acid from lysine using an L-pipecolic acid hydroxylase and a lysine cyclodeaminase, classified in C07P17/12.

VI.	Claim 11-13, drawn to an L-pipecolic acid hydroxylase, classified in C12N9/0071.
The inventions are distinct, each from the other because of the following reasons:	
The polynucleotide of the method of Invention II and polypeptide of the method of Invention I are patentably distinct inventions for the following reasons.  Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.   While a polypeptide of Invention I can made by methods using some, but not all, of the polynucleotides that fall within the scope of group II, it can also be recovered from a natural source using by biochemical means.  For instance, the polypeptide can be isolated using affinity chromatography.    For these reasons, the inventions of Invention I-II are patentably distinct.  .   
Invention VI and Inventions I and III-V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the process of using the product claimed can be practiced with BAB52605 protein derived from the root nodule bacterium Mesorhizobium loti strain MAFF303099.  Searching Inventions VI and Inventions I and III-V together would impose serious search burden.  Inventions VI and Inventions I and III-V have a separate status in the art as shown by their different classifications.  Moreover, even if the product was known, the method of Inventions I and III-V may be novel and unobvious in the view of the preamble or active steps. 
Inventions I-V are unrelated because the specification does not disclose that these methods would be used together.  The methods are divergent in steps and components (enzymes and cells) and have different modes of operation.  Each 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Election of Species
This application contains claims directed to the following patentably distinct species:
Invention I: L-pipecolic acid hydroxylase and stereoisomers of hydroxy-L-pipecolic acid. The species are independent or distinct because these species are not obvious variants of each other based on the current record.  Applicants are required to elect ONE L-pipecolic acid hydroxylase sequence by (1) identifying the L-pipecolic acid hydroxylase by its sequence identifier and (2) identifying any/all modifications made in said L-pipecolic acid hydroxylase.  Applicant is also required to elect among hydroxy-L-pipecolic acid, (5S) hydroxyl-L-pipecolic acid, or (4S) hydroxyl-L-pipecolic acid.

Invention III-IV: L-pipecolic acid hydroxylase and all other enzymes used in the claimed method. The species are independent or distinct because these species are not obvious variants of each other based on the current record.  Applicants are required to elect ONE L-pipecolic acid hydroxylase sequence by (1) identifying the L-pipecolic acid hydroxylase by its sequence identifier and (2) identifying any/all modifications made in said L-pipecolic acid hydroxylase.  Applicants are also required to elect all other enzymes used in the claimed method.
Invention V-VI: L-pipecolic acid hydroxylase. The species are independent or distinct because these species are not obvious variants of each other based on the current record.  Applicants are required to elect ONE L-pipecolic acid hydroxylase sequence by (1) identifying the L-pipecolic acid hydroxylase by its sequence identifier and (2) identifying any/all modifications made in said L-pipecolic acid hydroxylase.

The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/YONG D PAK/Primary Examiner, Art Unit 1652